Citation Nr: 0319940	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-10 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease secondary to post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963 and from December 1963 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for hypertension and 
coronary artery disease secondary to post traumatic stress 
disorder (PTSD).  The case is now under the jurisdiction of 
the RO in Phoenix, Arizona.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  Under this law, VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the decision below, the Board has granted the veteran's 
claim for service connection for hypertension and coronary 
artery disease secondary to PTSD, and therefore the benefits 
sought on appeal have been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD which is rated 
70 percent disabling.

2.  The veteran had several significant risk factors for the 
development of hypertension and coronary artery disease, 
including extremely heavy tobacco abuse beginning at age 15, 
family history, and hypercholesterolemia.  

3.  The contribution of PTSD to the development of 
hypertension and coronary artery disease would have been 
minimal, and PTSD certainly was not the cause of those 
diseases.

4.  PTSD has not aggravated non-service-connected 
hypertension and coronary artery disease by more than 10 
percent.


CONCLUSION OF LAW

A 10 percent degree of disability of hypertension and 
coronary artery disease is the proximate result of 
aggravation by service-connected PTSD, and service connection 
for that degree of disability (but only that degree) is 
warranted in this case on a secondary basis.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Thus, establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability either (a) proximately resulted from or 
(3) that a degree of the current disability (b)  proximately 
resulted from aggravation by a service-connected disability.

In this case, service connection has been awarded for PTSD, 
and that disability is rated 70 percent disabling.  Medical 
evidence of record also shows that the veteran has been 
diagnosed as having hypertension and coronary artery disease.  
Statements have been submitted from some doctors indicating a 
relationship between the service-connected PTSD and the 
hypertension and coronary artery disease.  Specifically, M. 
S. N., M.D., a private physician, indicated in statements 
dated in October 1997 and June 1998 that PTSD has had an 
impact on the hypertension and coronary artery disease.  On a 
March 2000 VA Heart examination report, the examiner stated 
generally that it is well-known that difficulty handling 
stress and rage has a negative impact on the development of 
heart disease as well as the ability to recover from it.  The 
examiner noted that such difficulty is "a contributor" to 
heart disease.  D. R., M.D., a private physician, stated that 
he could not prove or disprove that the veteran's medical 
problems in this case, including hypertension and coronary 
artery disease, were a direct result of his PSTD.

On a July 2003 VA examination report, the examiner noted that 
the veteran had several significant risk factors for the 
development of hypertension and coronary artery disease, 
including extremely heavy tobacco abuse beginning at age 15, 
family history, and hypercholesterolemia.  In light of these 
factors, the examiner stated that the contribution of the 
PTSD would have been minimal and that PTSD certainly was not 
the cause of the hypertension and coronary artery disease, 
although it could have been an aggravating factor.  The 
examiner rendered the opinion that the PTSD would not have 
aggravated the hypertension and coronary artery disease by 
more than 10 percent.

Based on the evidence above, the Board concludes that the 
veteran may be compensated for the 10 percent degree of 
disability (but only that degree) of hypertension and 
coronary artery disease which is the proximate result of 
aggravation by service-connected PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2002); Allen, 7 Vet. App. 
at  448.  
ORDER

Service connection for a 10 percent degree of disability (but 
only that degree) of hypertension and coronary artery 
disease, which is the proximate result of aggravation by 
service-connected PTSD, is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

